DETAILED ACTION
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on because, as required, applicant did “not distinctly and specifically point out supposed errors in the election of species requirement”.


Note to Applicant
The Examiner interprets the term “substantially” as “less than or equal to 0.015 inches” as defined by par. [0009] of applicant’s spec.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 should include the unit of measurement used for GPR in the equation of claim 13, presumably “inches”, consistent with the spec.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US Pub. No. 2012/0165131 A1).
Regarding claim 1, Nakamura discloses a golf ball comprising an outer surface having dimples disposed thereon (Fig. 2), wherein at least a portion of the dimples are spherical dimples (Figs. 2, 4, and pars. [0045] and [0050]; noting a single and constant curvature radius along the bottom profile with “circular” cross-section inherently produces a “spherical” dimple) wherein the spherical dimples have at least three different dimple diameters (par. [0045]; specifically listing five, or Table 1, Example 1); each spherical dimple having a radius of curvature that is substantially equal to the radius of curvature of every other spherical dimple on the golf ball (par. [0050] or Table 1, Example 1; noting all five are the exact same).
Regarding claims 2 and 17, Nakamura discloses a maximum difference in radius of curvature between any two spherical dimples is less than or equal to 0.015 inches (par. [0050]; noting a difference of zero (0) mm or inches).
Regarding claim 3, Nakamura discloses a majority of dimples disposed on the outer surface of the golf ball are spherical dimples (Figs. 2, 4, and pars. [0045] and [0050]; noting they all would be; see claim 1 rejection for the exact logic).
Regarding claim 4, Nakamura discloses that the spherical dimples comprise at least 66% of the total dimples on the outer surface of the golf ball (Figs. 2, 4, and pars. [0045] and [0050]; noting 100%; see claims 1 and 3 rejection for the exact logic).
Regarding claim 5, Nakamura discloses that the spherical dimples comprise at least 78% of the total dimples on the outer surface of the golf ball (Figs. 2, 4, and pars. [0045] and [0050]; noting 100%; see claims 1 and 3 rejection for the exact logic).
Regarding claim 6, Nakamura discloses that all of the dimples disposed on the outer surface of the golf ball are spherical dimples (Figs. 2, 4, and pars. [0045] and [0050]; noting they all would be; see claim 1 rejection for the exact logic).
Regarding claims 9 and 19, Nakamura discloses that the spherical dimples having different dimple diameters also have different dimple depths (Table 1, Example 1).
Regarding claims 10 and 20, Nakamura discloses that the spherical dimples having different dimple diameters also have different dimple volumes (Table 1, Example 1).
Regarding claims 11 and 21, Nakamura discloses a maximum difference in radius of curvature between any two spherical dimples is less than or equal to 0.010 inches (par. [0050]; noting a difference of zero (0) mm or inches or Table 1, Example 1).
Regarding claims 12 and 22, Nakamura discloses a maximum difference in radius of curvature between any two spherical dimples is less than or equal to 0.005 inches (par. [0050]; noting a difference of zero (0) mm or inches or Table 1, Example 1).
Regarding claim 13, Nakamura discloses that the average radius of curvature (GPR) of all of the spherical dimples on the outer surface of the golf ball is within a range defined by the equation: 3.5116 x 10-6n2 - 3.5024 x 10-3n + 1.2568 < GPR < 8.4691 x 10-6n2 - 8.0284 x 10-3n + 2.5213 where n is the total number of dimples on the surface of the golf ball (Table 1, Example 1; noting the GPR = 18.1 mm or 0.713 inches, and noting n = 324, so the results of the equation would be 0.4906 < 0.713 < 0.809).
Regarding claim 14, Nakamura discloses that the spherical dimples on the outer surface of the golf ball have at least four different dimple diameters (Table 1, Example 1; noting five).
Regarding claim 15, Nakamura discloses that the spherical dimples on the outer surface of the golf ball have at least five different dimple diameters (Table 1, Example 1; noting five).
Regarding claim 16, Nakamura discloses a golf ball, comprising an outer surface having dimples disposed thereon (Fig. 2), wherein at least a portion of the dimples are spherical dimples (Figs. 2, 4, and pars. [0045] and [0050]; noting a single and constant curvature radius along the bottom profile with “circular” cross-section inherently produces a “spherical” dimple) and wherein the spherical dimples have at least two different dimple diameters (par. [0045] or Table 1, Example 1; specifically listing five); each spherical dimple having a radius of curvature that is substantially equal to the radius of curvature of every other spherical dimple on the golf ball (par. [0050] or Table 1, Example 1; noting all five are the exact same), and wherein the spherical dimples cover at least 74% of the outer surface of the golf ball (Table 4; noting an occupation ratio of 81.8%).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. No. 2012/0165131 A1) in view of Ogg (US Pub. No. 2002/0032081 A1) and as further evidenced by Sullivan et al. (herein “Sullivan”; US Pub. No. 2007/0093319 A1).
Regarding claims 8 and 18, Nakamura discloses that the spherical dimples having different dimple diameters also have different edge angles (Table 1; Example 1; noting this would be inherent based on different diameters, different depths, but a constant radius of curvature).  However, and in the alternative, Ogg discloses dimples having different dimple diameters also have different edge/entry angles (Table ONE).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the spherical dimples having different diameters could also have different edge or entry angles as taught by Ogg because doing so would be use of a known technique (using different entry/edge angles on different diameter dimples) to improve a similar product (a golf ball with different diameter dimples) in the same way (using different entry/edge angles on different diameter dimples to modify the aerodynamics, aka lift and drag, of the golf ball; see as evidence: Sullivan: par. [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
8/3/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711